Case 6:20-cv-01221-MJJ-PJH Document 16 Filed 03/23/21 Page 1 of 1 PageID #: 433




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 MBUYI MUKENDI AXEL                        CIVIL ACTION NO. 6:20-CV-01221
 #AXXXXXXXX
                                           JUDGE JUNEAU
 VERSUS
                                           MAGISTRATE JUDGE HANNA
 CHAD WOLF


                                    JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation, Rec. Doc. 15. After an independent review

 of the record, and noting the absence of any objection, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner’s

  Petition for a Writ of Habeas Corpus, Rec. Doc. 1, is DISMISSED WITHOUT

  PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 23rd day of

  March, 2021.




                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
